DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention Group I (methods comprising analyzing levels of miRNA), and the particular combination of miRNAs that is miR-29c-3p, miR-26b-5p, miR-30e-5p, miR-182-5p, miR-320c, and miR-221-3p, in the reply filed on 11/05/2021 is acknowledged.  The traversal is on the ground(s) that there is a technical relationship that involve the same special technical feature between Groups I and II.  This is not found persuasive because Applicants have not in fact identified any special technical feature.  Applicants have further argued that there is no search burden in examining all of the claimed subject matter.  This argument is not persuasive where the Application is a 371 National Stage application and the relevant issues is lack of unity, not search burden.
The requirement is still deemed proper and is therefore made FINAL.

In light of the Examiner analysis of the elected subject matter the Election of Species requirement as it applies to the particular species that is has-miR-303-5p and the elected combination that is miR-29c-3p, miR-26b-5p, miR-30e-5p, miR-182-5p, miR-320c, and miR-221-3p, is withdrawn.

Claims 4, 11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/05/2021.

Information Disclosure Statement
The listing of references in the specification (e.g.:  p.194-196) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejection
Improper Markush-style Group
Claims 1-3, 5-10 and 12-16 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a “single structural similarity” wherein the structural similarity is essential to a common use. See MPEP § 803.02.

The recited alternative elements (i.e.: the different methods employing determining the abundance of distinct miRNAs) do not share a single structural similarity, as each method relies the presence of or detection of a level of a different polynucleotide sequence (i.e.: a different particular miRNA transcript). Each target miRNA has a different chemical structure in that it consists of a different nucleotide sequence. Each target has a different biological activity in that it encodes for an miRNA having a different biological activity and effect in the regulation of a different target transcript or transcripts. Thus, the distinct miRNAs, and the polynucleotides that comprise each miRNA, do not share a single structural similarity or biological activity. The only structural similarity present is that all of the polynucleotides are nucleic acids. The fact that they are all miRNAs does not actually imply any particular structure except that they must all be about 21 nucleotides in length. The fact that the polynucleotides comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleic acid alone is not essential to the asserted common activity of being indicative of the presence of any brain injury (as asserted by the specification and integral to the claimed methods). Accordingly, while the different polynucleotides are asserted to have the property of having some particular compared expression level in a brain injury subject, they do not share a single structural similarity essential to, and mainly responsible for, this activity.

(A) all alternatives have a common property or activity; AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase "significant structural element is shared by all of the alternatives" refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase "recognized class of chemical compounds" means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.
In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different particular miRNA as recited in the claims referenced in the instantly rejected claims have expression that is indicative of concussion or traumatic brain injury.
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas and a natural phenomenon related to that abstract idea. This judicial exception is not integrated into a practical application as detailed below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:



Step 2A, prong one. Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (recognized judicial exceptions)? Yes- The claims recite a law of nature and an associated abstract idea. 
In particular, the claims (i.e.: the independent claim) recite "comparing the determined abundance or concentration level(s) of the one or more miRNAs against normal level(s) of the same one or more miRNAs" for the purpose of “selecting a subject having an abnormal level of said one or more miRNAs as having, or as being at higher risk for having, a concussion, mild traumatic brain injury or other traumatic brain injury”.
This limitation sets forth a relationship between the compared levels and whether or not the subject has a brain injury, since the claims are directed to using expression levels to detect/predict brain injury in a subject. This naturally occurring relationship is a natural law, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Thus, the claims are directed to a natural law.
Additionally, the "comparing" step in the claims provides a selection using the comparison. This limitation is an abstract idea that is a mental process, which is the evaluating can occur in the human mind by somehow considering both data points and drawing a conclusion.

Step 2A, prong two. The judicial exception(s) to which the claims are directed are not clearly required to be integrated into a practical application.  There are no additional elements that integrate the judicial exceptions into a practical application, such as a 

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the claims are directed only to steps that are data collection and analysis, which are not additional practical steps.  Even if one were to consider the methods as they may includes obtaining a sample, and detecting miRNA content in the sample, such steps related to analysis of miRNA transcript content are routine and conventional in the art.  In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);



vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Additionally, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. 
Furthermore it is noted that the prior art teaches the analysis of miRNA gene expression in saliva samples and controls, and in association with brain injury (e.g.:  WO 2017/044650 A1).  Additionally relevant to the routine and convention nature of the practical steps of the claims, commercially available miScript™ miRNA PCR Arrays from Qiagen (see for example the Human Inflammatory Response & Autoimmunity array, 2011) included reagents for the detection of the miRNAs of the claims, for example hsa-miR-30e-5p and hsa-miR-29c-3p.  Additionally, when discussing ways to detect miRNA levels associated with brain injury, the specification teaches employing conventional assays known in the art (p.20; p.41).  Thus it is clear that the collection of data consistent with the claimed methods is not inventive.

Where the claims may require only practical steps that have been routinely practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed 
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘"transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add "enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility.'

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant rejection of claims for lack of adequate written description is relevant to the claims as they are drawn to “miRNA which share the seed sequences” of the recited/elected miRNAs in methods of comparing a determined level of the miRNA in the detection or diagnosis of a brain injury. 
The claims encompass an extremely large breadth of structures generically comprising the “seed sequences” of the recited genes/elected miRNAs.  But the 
The state of the art concerning general methods of miRNA detection and analysis does not provide any indication of how the structure of one miRNA is representative of additional unknown miRNAs that may share a seed sequence.  This is particularly relevant where the claims generically require a short common seed sequence, and also require an association of the miRNA with brain injury.  
Possession of the claimed invention may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

Thereby, a showing of how to potentially identify other variants that can be used in the claimed methods is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.

Claim Rejections - 35 USC § 112 – Scope of Enablement
Claims 1-3, 5-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some embodiments of the claimed methods (i.e.:  detecting or diagnosing in humans using some particular compare amounts of the specific miRNA species), does not reasonably provide enablement for the methods as claimed as they generically encompass any subject organisms, and any compared levels (i.e.:  increased or decreased) of any miRNAs with the broadly recited “seed sequences”, normalization of levels (e.g.:  with regard to diurnal or circadian fluctuations, food, intake, exercise, age, sex or genetic background), or methods comprising treatment of a brain injury with any regimen that reduces the level of an miRNA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The rejection of claims for lack of enablement is relevant to the breadth of the claims in view of the teachings of the specification and the related art.  
As a first aspect the claims genetically encompass the analysis of miRNA expression for detection or diagnosing a brain injury in any subject organism.  But the specification provides on an example (p. 48) of analysis of case:control miRNA expression in human subjects.  Because the claims encompass the analysis of miRNA 
As a second aspect, the claims generically encompass the detection of any compared amount (e.g.:  increased or decreased as compare to a control).  But the specification teaches (e.g.:  p.68) only specific alteration in detected expression of the particular miRNA in cases versus controls:  four were downregulated (miR-182-5p, miR-221-3p, mir-26b-5p, miR-320c) and two (miR-29c-3p, miR-30e-5p) were up-regulated (Figs. 2A-2L).  The breadth of the claims is relevant in light of the related art which asserts an opposite association of miR-30e-5p expression (i.e.:  down-regulated in salivary samples of brain injury subjects) in a case control analysis (e.g.:  p.23 of WO 2017/044650 A1).  
As a third aspect, the claims include elements of normalizing miRNA expression levels to a variety of parameters (e.g.:  diurnal or circadian fluctuations, food, intake, exercise, age, sex or genetic background).  And while the specification teaches that some miRNAs may be affected by exercise (e.g.:  Figures 38 and 39) or some particular 
As a third aspect, the claims include elements related to treating a subject with a variety of treatments that are described in the claims a regimen that reduces at least one abnormal salivary level of one or more miRNAs.  But the specification does not teach any particular treatments that provide the required functionality.  Nor does the specification teach that affecting the expression of an miRNA directly, as encompassed by the claims, will have a therapeutic effect on any brain injury.  While a brain injury may have a downstream consequence on miRNA expression, there is no indication that modulating that downstream expression will alter any pathological effects of a brain injury.  The breadth of the claims (i.e.:  a treatment that reduces miRNA levels) is 
An undue amount of experimentation would be required to make and use the claimed inventions.  Because the CNV are not particularly identified in the Tables of the specification, the skilled artisan would be required to repeat the discovery and validation analysis of CNVs as presented in the instant specification to identify any deletions or duplications that are overrepresented in autism or ASD subjects compared to controls.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Huentelman et al (WO 2017/044650 A1).
Relevant to the limitations of claims 1 and 5, Huentelman et al teaches the analysis of miRNA in saliva associated with concussions, including determining the amount of miRNA in saliva (e.g.:  Tables 26-31; para 47), and comparing a level to a normal level (e.g.:  para 52), and the determination that hsa-miR-30e-5p has an 
Relevant to claims 3 and 12, the miRNA level is detected by next generation sequencing (e.g.:  para 47).
Relevant to claim 13, the miRNAs are normalized between the samples (e.g.:  para 49).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634